Name: Commission Regulation (EEC) No 1120/91 of 2 May 1991 amending Regulation (EEC) No 3816/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the pigmeat sector destined for Portugal
 Type: Regulation
 Subject Matter: Europe;  trade policy;  animal product
 Date Published: nan

 3 . 5 . 91 Official Journal of the European Communities No L 111 /27 COMMISSION REGULATION (EEC) No 1120/91 of 2 May 1991 amending Regulation (EEC) No 3816/90 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the pigmeat sector destined for Portugal transferable ; whereas in the light of experience it is appropriate to restore the possibility of transferring such rights ; whereas the provisions of Regulation (EEC) No 3816/90 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the agreements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Regulation (EEC) No 3296/88 , and in particular Article 13 thereof, Whereas Commission Regulation (EEC) No 3816/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism for certain products in the pigmeat sector destined for Portugal (4), as last amended by Regulation (EEC) No 623/91 (*), lays down in Article 2 (2) that, in derogation of Article 2 (2) of Commission Regulation (EEC) No 574/86 of the 26 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (STM) (6), as last amended by Regulation (EEC) No 3296/88 , the rights deriving from the STM licence are not HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EEC) No 3816/90 is hereby deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply equally to those STM licences delivered before its entry into force and for which the validity has not expired. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 293, 27 . 10 . 1988, p. 7. (J) OJ No L 367, 31 . 12. 1985, p. 7. 0 OJ No L 366, 29. 12. 1990, p. 33 . 0 OJ No L 68, 15 . 3 . 1991 , p. 27 . (6) OJ No L 57, 1 . 3 . 1986, p. 1 .